Appeal from an order denying without a hearing a writ of habeas corpus. The relator-appellant contends that the original proceedings in the Magistrates’ Court were improperly adjourned and that the complainant was not sworn as a witness when testifying. The purpose of the adjournment was to afford the appellant an opportunity to procure counsel. He argues that the adjournment for two weeks, when he asked for one week, caused the Magistrates’ Court to lose jurisdiction. Subsequently the Grand Jury returned an indictment against the appellant for the crimes with which he was charged in the Magistrates’ Court. It is well-settled law that an indictment supersedes any and all prior proceedings. (People ex rel. HirsChberg v. Close, 1 N Y 2d 258, 261; People ex rel. Monroe v. La Vallee, 8 A D 2d 927; Matter of Morhous v. Supreme Ct., 293 N. Y. 131.) Order unanimously affirmed. Present — Bergan, P. J., Coon, Herlihy, Reynolds and Taylor, JJ.